USCA11 Case: 22-10489    Document: 33-1      Date Filed: 12/27/2022   Page: 1 of 14




                                                    [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 22-10489
                           Non-Argument Calendar
                           ____________________

        UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
        versus
        RICHARD H. SMITH,
                                                    Defendant-Appellant.


                           ____________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                   D.C. Docket No. 2:19-cr-00122-RAH-JTA-1
                           ____________________
USCA11 Case: 22-10489           Document: 33-1         Date Filed: 12/27/2022   Page: 2 of 14




        2                            Opinion of the Court                 22-10489

        Before JORDAN, BRANCH, and HULL, Circuit Judges.
        PER CURIAM:
               After a jury trial, Richard Smith appeals the district court’s
        denial of his motion to suppress evidence (cocaine and a gun)
        seized from his person during a traffic stop conducted as part of a
        larger investigation into a drug trafficking organization.
               After careful review and based on the totality of the
        circumstances, we conclude that the officer had sufficient evidence
        supporting a reasonable suspicion that Smith was transporting
        drugs to a dealer in the area, warranting the extension of the traffic
        stop and detention of Smith. We thus affirm the district court’s
        denial of Smith’s motion to suppress.
                                          I.     FACTS
               A federal grand jury charged Smith and two codefendants,
        Mellissa Stacy Ann Smith and Ronnie White, in a superseding
        indictment. 1 Smith was charged with (1) conspiracy to distribute
        and possess a controlled substance with intent to distribute, in
        violation of 21 U.S.C. § 846 (Count 1); (2) possession of a controlled
        substance with intent to distribute, in violation of 21 U.S.C.
        § 841(a)(1) (Count 2); (3) possession of a firearm during and in
        relation to a drug trafficking crime, in violation of 21 U.S.C.
        § 924(c)(1)(A)(i) (Count 3); (4) conspiracy to launder money, in
        violation of 18 U.S.C. § 1956(a)(1)(B)(i) and (h) (Count 4); and

        1   Neither of Smith’s codefendants is a party to this appeal.
USCA11 Case: 22-10489      Document: 33-1     Date Filed: 12/27/2022     Page: 3 of 14




        22-10489               Opinion of the Court                        3

        (5) use of a communication facility to further the conspiracy, in
        violation of 21 U.S.C. § 843(b) (Count 9).
              On May 15, 2020, Smith moved to suppress the cocaine and
        gun found on Smith’s person during a traffic stop.
               On June 17, 2020, a magistrate judge held a hearing on the
        motion to suppress. We recount the facts from (1) the testimony
        and wiretap evidence presented at the motion-to-suppress hearing
        and (2) the dashboard camera video from the traffic stop.
        A.    Evidence from the Suppression Hearing and Dashboard
              Camera
              This was not a routine traffic stop.        Rather, it was a
        coordinated drug interdiction operation.
                In 2016, the Drug Enforcement Administration (“DEA”)
        began investigating Ronnie White for his involvement in a drug
        trafficking organization in Montgomery, Alabama. As part of that
        investigation, the DEA task force obtained three 30-day orders
        authorizing the interception of wire and electronic
        communications on White’s telephone. After monitoring calls and
        conducting surveillance for weeks, agents suspected Defendant
        Smith was supplying cocaine to White regularly.
               On December 16, 2017, agents listened to two intercepted
        calls between Smith and White. In the first call, White told Smith,
        “I’m looking ugly boy . . . I need ya. . . . I said I need it!” Smith
        replied, “I know, I know, I know. See you soon this afternoon
        when I get back in.” In the second call, Smith told White, “I’ll hook
USCA11 Case: 22-10489        Document: 33-1        Date Filed: 12/27/2022       Page: 4 of 14




        4                         Opinion of the Court                    22-10489

        you up in the morning alright?” After hearing that call, agents
        believed Smith planned to deliver narcotics to White at White’s
        home in Montgomery the next day.
               On December 17, 2017, agents heard two more intercepted
        calls between Smith and White. In the first call, White informed
        Smith that he was “at the crib” and Smith responded that he had
        “like two stops to make then” he would “come holla at [White].”
        In the second call, Smith asked White, “You got the credit?” and
        White responded, “Yea.” Smith replied, “I’m on my way.”
               In anticipation of the meeting between Smith and White,
        agents conducted surveillance at the homes of Smith and White, as
        well as locations in between, to locate Smith’s vehicle. Agents
        agreed that if Smith’s vehicle was located, Lieutenant Scott Dunn
        of the Montgomery Police Department would conduct a traffic
        stop of Smith.
               Lieutenant Dunn had participated in the DEA investigation
        by monitoring intercepted calls. Indeed, Lieutenant Dunn was in
        the DEA’s “wire room” when the first December 17th call was
        intercepted. Lieutenant Dunn left the wire room and parked on a
        road in east Montgomery to await Smith’s vehicle. Although the
        planned traffic stop was part of the DEA’s drug trafficking
        investigation, Lieutenant Dunn testified that he was instructed to
        establish independent probable cause for a traffic stop of Smith.2


        2 Lieutenant Dunn explained that the DEA task force asked him to get
        independent probable cause to stop Smith’s vehicle in case they had to charge
USCA11 Case: 22-10489        Document: 33-1       Date Filed: 12/27/2022       Page: 5 of 14




        22-10489                 Opinion of the Court                             5

               At approximately 2:42 p.m., Lieutenant Dunn spotted Smith
        traveling toward White’s residence.        Consistent with his
        instructions, Lieutenant Dunn stopped Smith’s car for both
        suspected drug trafficking and a window tint violation.
              According to Lieutenant Dunn, Smith was overly friendly
        but appeared extremely nervous. Lieutenant Dunn noted that,
        based on his training and experience, people who displayed
        extreme friendliness during traffic stops often had drugs on them.
        Lieutenant Dunn also observed that Smith was shaking and
        breathing very fast, his neck veins were extended, his heart was
        beating in his throat, and Smith got more nervous as time passed.
              Lieutenant Dunn told Smith that he was going to write him
        a warning for the tint violation and asked him to come to
        Lieutenant Dunn’s car. When Smith exited his car, Lieutenant
        Dunn asked if he had any weapons. Smith replied that he had a
        gun on his person and had a license for it. Lieutenant Dunn took
        the gun and conducted a quick pat-down for weapons. During that
        pat-down, Lieutenant Dunn found a cell phone. Lieutenant Dunn
        placed the cell phone and gun in Smith’s car. Lieutenant Dunn
        then asked Smith to sit in the police car while Lieutenant Dunn
        typed up the warning.
             As he prepared the window tint warning, Lieutenant Dunn
        made general conversation with Smith. Lieutenant Dunn testified

        Smith in state court because the wire case targeting White was sealed at the
        time.
USCA11 Case: 22-10489      Document: 33-1     Date Filed: 12/27/2022     Page: 6 of 14




        6                      Opinion of the Court                22-10489

        that during traffic stops he would engage people in conversation
        “to try to alleviate some of [their] nervousness” so “[t]hat way [he]
        can rule out people that are involved in criminal activity versus
        people who are just committing traffic violations.” Lieutenant
        Dunn observed that Smith did not become less nervous from the
        general conversation or after being told he was only receiving a
        warning. Lieutenant Dunn also noticed the smell of chemicals that
        typically emit from cocaine.
              Lieutenant Dunn then asked Smith where he lived, and
        Smith provided his address in Wetumpka. Lieutenant Dunn then
        asked what Smith was doing in the Montgomery area. Smith said
        he was on his way home from a local movie theater, although he
        had not seen a movie. That statement struck Lieutenant Dunn as
        odd because he did not “know too many people that go to the
        theater and not watch a movie.” Lieutenant Dunn also observed
        that Smith was traveling in the direction of White’s house.
               After Lieutenant Dunn issued the warning, he held Smith
        for additional questioning. At the hearing, Lieutenant Dunn
        explained that Smith was not free to leave at that time because of
        (1) the intercepted calls indicating that Smith would be delivering
        drugs to White, (2) Smith’s driving toward White’s home,
        (3) Smith’s behavior during the stop (e.g., overly friendly, nervous,
        breathing rapidly, visibly shaking, noticeable neck veins, dubious
        answers to simple questions), and (4) the smell of cocaine.
              Lieutenant Dunn asked Smith if his car contained any dead
        bodies, marijuana, or heroin. Smith said no. Then Lieutenant
USCA11 Case: 22-10489        Document: 33-1         Date Filed: 12/27/2022        Page: 7 of 14




        22-10489                  Opinion of the Court                               7

        Dunn asked if he had any cocaine. In response, Smith laughed
        nervously, said no, licked his lips, and swallowed “real hard.”
        Lieutenant Dunn believe that Smith became more nervous when
        asked about cocaine based on his change in demeanor.
               Lieutenant Dunn asked if he could search Smith’s car. Smith
        asked if he needed to call an attorney. Lieutenant Dunn responded
        that he was going to have a dog smell around the car, and if the dog
        did not smell anything, Smith would be free to go, but if the dog
        smelled something, Lieutenant Dunn would search the car.
              Lieutenant Dunn called a K-9 unit. Because it was a Sunday,
        the K-9 unit (Corporal Payton D. Williams and his drug-trained
        canine, Sadie) arrived 37 minutes later. Sadie alerted for the
        presence of narcotics near the driver’s door. 3
               Lieutenant Dunn searched Smith’s car for about an hour but
        did not find any drugs. Based on the intercepted phone
        conversations with White, Lieutenant Dunn suspected that the car
        had a hidden compartment for storing drugs. Because it was
        raining and the car was on the road near White’s house, Lieutenant




        3 Corporal Williams testified that Sadie “gave a positive indication on the
        vehicle.” Corporal Williams explained that Sadie is trained to be “passive,” so
        when she sits, that means she has smelled narcotics. He also explained that
        Sadie would alert if (1) “narcotics have been in th[e] vehicle or [(2)] someone
        has touched narcotics and [then] touched that [door] handle with residual
        odor.”
USCA11 Case: 22-10489         Document: 33-1        Date Filed: 12/27/2022         Page: 8 of 14




        8                          Opinion of the Court                      22-10489

        Dunn decided to move the car to a safer location to search it
        “better.”
               In preparation for transporting Smith and his vehicle,
        Lieutenant Dunn conducted a second, more thorough pat-down
        search of Smith for safety. Lieutenant Dunn asked Smith if he had
        anything on his person and instructed Smith to put his hands up
        and spread his legs. According to Lieutenant Dunn, he gave these
        instructions because Smith seemed to be protecting his coat from
        Lieutenant Dunn’s hands.         Noticing that Smith’s evasive
        movements caused the scent of cocaine to leave his body,
        Lieutenant Dunn suspected the cocaine was on Smith’s body.4
        Lieutenant Dunn found the cocaine inside the left breast pocket of
        Smith’s coat, and Smith was arrested.
        B.      Magistrate Judge’s Report and Recommendation
               Following the suppression hearing, the magistrate judge
        issued a report and recommendation (“R&R”), recommending that
        Smith’s motion to suppress be denied.
               The magistrate judge concluded that the traffic stop was not
        unlawfully prolonged because Lieutenant Dunn had reasonable
        suspicion to investigate drug trafficking based on the totality of the


        4 Lieutenant Dunn testified that the “various chemicals that are used to process

        cocaine emit[] a very distinct odor.” In addition, Officer Thompson testified
        that he was familiar with the odor of cocaine and that the chemicals used to
        process cocaine cause the cocaine to emit “a very distinct and pungent
        chemical smell that is very, very noticeable.”
USCA11 Case: 22-10489       Document: 33-1        Date Filed: 12/27/2022      Page: 9 of 14




        22-10489                 Opinion of the Court                            9

        circumstances, including the investigation, the wiretaps, Smith’s
        nervous attitude and behavior, the odor of chemicals used to
        prepare cocaine, and the canine alert. The magistrate judge
        specifically “credit[ed] Lieutenant Dunn’s testimony that he
        ‘periodically’ smelled the odor of chemicals relating to cocaine.”
               The magistrate judge also concluded that the second search
        of Smith’s person was lawful. Specifically, the magistrate judge
        found that (1) the second search was reasonable because the first
        search was a cursory pat down of Smith’s lower body and a more
        thorough second pat down was needed to ensure safety; and
        (2) Lieutenant Dunn had probable cause to believe that searching
        Smith would yield evidence of a crime because of the cocaine odor,
        the K-9 alert on the car, fruitless search of the car, intercepted
        communications, travel of Smith near White’s residence, and
        questionable responses from Smith regarding his travel plans. 5
               Smith objected to the R&R.
        C.     District Court’s Order
               On February 24, 2021, the district court overruled Smith’s
        objections, adopted the magistrate judge’s R&R, and denied
        Smith’s motion to suppress. The district court found, inter alia,
        that (1) the traffic stop was not unlawfully prolonged, (2) the record
        supported the magistrate judge’s finding that the totality of the

        5At one point, the R&R mistakenly refers to the defendant as Richard White,
        using his co-defendant’s last name, but we know from context that the
        magistrate judge meant defendant Richard Smith.
USCA11 Case: 22-10489           Document: 33-1         Date Filed: 12/27/2022    Page: 10 of 14




        10                           Opinion of the Court                    22-10489

        circumstances justified the extension of the stop, and (3) the record
        supported the magistrate judge’s acceptance of Lieutenant Dunn’s
        testimony about Smith’s behavior and the smell of cocaine.
        D.        Jury Trial and Sentence
               Following the court’s ruling, Smith proceeded to trial. A
        jury found Smith guilty on Counts 1, 2, 3, and 9 and not guilty on
        Count 4. The district court sentenced Smith to 145 months’
        imprisonment followed by 3 years of supervised release.
             Smith appeals the district court’s denial of his pretrial
        motion to suppress. 6
                              II.     STANDARD OF REVIEW
               A district court’s ruling on a motion to suppress presents
        mixed questions of law and fact. United States v. Ransfer, 749 F.3d
        914, 921 (11th Cir. 2014). We review the district court’s factual
        determinations for clear error and the application of the law to
        those facts de novo. Id.
                                      III.    DISCUSSION
               As an initial matter, while Smith challenged the lawfulness
        of the second pat-down of his person in the lower court, he
        abandoned any challenge to the district court’s ruling on that issue
        by failing to adequately brief it on appeal. 7 Additionally, Smith

        6 On   appeal, Smith raises no issues as to his trial or sentence.
        7 Smith does not provide any law or analysis on the issue of whether the
        second pat-down was proper and only refers to it in passing in his argument
USCA11 Case: 22-10489       Document: 33-1         Date Filed: 12/27/2022        Page: 11 of 14




        22-10489                  Opinion of the Court                             11

        now concedes that the initial traffic stop was valid. Thus, we need
        only address the district court’s determination that the traffic stop
        was not unlawfully prolonged.
               Once an officer makes a traffic stop, he does not have
        unfettered authority to detain a person indefinitely, and instead,
        the detention is “limited in scope and duration.” Florida v. Royer,
        460 U.S. 491, 500, 103 S. Ct. 1319, 1326 (1983).
               To prolong a stop, an officer “must have a reasonable,
        articulable suspicion based on objective facts that the person has
        engaged in, or is about to engage in, criminal activity.” United
        States v. Lindsey, 482 F.3d 1285, 1290 (11th Cir. 2007) (quotation
        marks omitted). An officer unlawfully prolongs a traffic stop when
        he, “without reasonable suspicion, diverts from the stop’s purpose
        and adds time to the stop in order to investigate other crimes.”
        United States v. Campbell, 26 F.4th 860, 884 (11th Cir.) (en banc),
        cert. denied, 143 S. Ct. 95 (2022). When “each answer to the
        [officer’s] investigative questions fail[s] to allay his concerns, the
        [officer’s] reasonable suspicion [is] bolstered, thus justifying” the
        continued detention of the defendant. United States v. Hernandez,
        418 F.3d 1206, 1211 (11th Cir. 2005).


        section. See United States v. Corbett, 921 F.3d 1032, 1043 (11th Cir. 2019)
        (explaining that an appellant abandons a claim on appeal when he “raises it in
        a perfunctory manner without supporting arguments and authority” and
        when he “makes only passing references to it that are background to other
        arguments or are buried within other arguments, or both” (quotation marks
        omitted)). Therefore, Smith has abandoned the issue.
USCA11 Case: 22-10489     Document: 33-1      Date Filed: 12/27/2022    Page: 12 of 14




        12                     Opinion of the Court                22-10489

               In determining whether reasonable suspicion exists, courts
        must review the “totality of the circumstances of each case to
        [decide] whether the detaining officer ha[d] a particularized and
        objective basis for suspecting legal wrongdoing.” United States v.
        Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744, 747 (2002) (quotation
        marks omitted).
              Here, the district court did not err in determining the traffic
        stop was not unlawfully prolonged.
               First, Smith argues that he was “detained for over two hours
        for a suspected window tint violation.” That is factually incorrect.
        According to the evidence presented at the suppression hearing,
        Lieutenant Dunn’s purpose in conducting the traffic stop was
        twofold: He sought to investigate (1) a possible window tint
        violation and (2) whether Smith was delivering narcotics to White.
        It was this latter purpose that extended Smith’s detention after
        Lieutenant Dunn had issued Smith a warning for the window tint
        violation.
               We conclude Lieutenant Dunn had ample reasonable
        suspicion to extend Smith’s detention to investigate whether Smith
        was engaged in drug trafficking based on the totality of the
        circumstances: (1) the intercepted calls indicating Smith would be
        delivering drugs to White that day, (2) Smith’s behavior during the
        stop (e.g., overly friendly, nervous, breathing rapidly, visibly
        shaking, noticeable neck veins, dubious answers to simple
        questions), (3) Smith’s traveling toward White’s home, (4) the
        smell of cocaine, and (5) the canine drug alert.
USCA11 Case: 22-10489     Document: 33-1      Date Filed: 12/27/2022    Page: 13 of 14




        22-10489               Opinion of the Court                       13

               Smith argues that the stop became unlawful once
        Lieutenant Dunn’s first pat-down and subsequent search of Smith’s
        car turned up no drugs. Smith contends that at that point the smell
        of cocaine was insufficient to support reasonable suspicion because
        (1) cocaine has no odor and (2) the chemical odor Lieutenant Dunn
        claimed to have smelled is not distinctive of an illegal substance.
        But, as noted above, Lieutenant Dunn’s reasonable suspicion was
        not based on the smell of cocaine alone. In addition to the smell of
        cocaine, Lieutenant Dunn’s other information and observations—
        the intercepted calls indicating Smith would be delivering drugs to
        White, Smith’s traveling toward White’s home, Smith’s nervous
        behavior during the traffic stop, and the canine drug alert—all gave
        rise to ample reasonable suspicion that cocaine was hidden in
        Smith’s car. Therefore, Smith’s continued detention so that
        Lieutenant Dunn could move Smith’s car and safely conduct a
        better search was justified.
                Smith contends officers cannot rely on the smell of cocaine
        to support reasonable suspicion because it does not have a
        distinctive odor. However, we have regularly considered an
        officer’s testimony about the smell of cocaine in a variety of
        contexts. See United States v. Coronel, 750 F.2d 1482, 1488 (11th
        Cir. 1985) (the smell of cocaine “was discernible”); United States v.
        Rackley, 742 F.2d 1266, 1268 (11th Cir. 1984) (special agent
        “noticed a strong acidic smell which he recognized to be the smell
        of cocaine”). Here, Lieutenant Dunn and Officer Thompson both
        testified that the chemicals used to process cocaine emit a very
USCA11 Case: 22-10489        Document: 33-1         Date Filed: 12/27/2022         Page: 14 of 14




        14                         Opinion of the Court                       22-10489

        distinct odor.8 More importantly, the smell of cocaine was only
        one of many observations that gave rise to reasonable suspicion.
                                  IV.     CONCLUSION
              For these reasons, we affirm the district court’s denial of
        Smith’s motion to suppress.
                AFFIRMED.




        8  To the extent that Smith challenges the credibility determination as to
        Lieutenant Dunn’s testimony that he could smell cocaine, Smith has not
        shown that the officer’s testimony, which was corroborated by another officer
        who smelled cocaine on Smith’s clothing, was incredible as a matter of law.
        See United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002)
        (“Credibility determinations are typically the province of the fact finder
        because the fact finder personally observes the testimony and is thus in a better
        position than a reviewing court to assess the credibility of witnesses. . . . In
        other words, we must accept the evidence unless it is contrary to the laws of
        nature, or is so inconsistent or improbable on its face that no reasonable fact
        finder could accept it.” (cleaned up)).